UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

AVERY STONE
Plaintiff, Case No. 18-CV-8794 (KMK)

ORDER

SOUTH CHINA MORNING POST
PUBLISHERS LTD., et al.,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

For the reasons stated on the record at the Oral Argument on November 14, 2019, the
Court denies Plaintiff's Motion for Pre-Motion Discovery on Personal Jurisdiction and Forum
Non Conveniens Issues.

Further, as discussed, the Parties are ordered to submit a letter to the Court either
proposing a briefing schedule for Defendants’ Motion To Dismiss or declining to file such a

motion by December 6, 2019.

SO ORDERED.

DATED: November {4 , 2019
White Plains, New York ~es ay

 

 

 

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 
